DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/5/2020 have been fully considered and are persuasive. The rejections over Bannai (US 6,723,178) in view of Inbe (US 2007/0240604) and Bannai in view of Inbe and Toshio (US 2008/0041498) have been withdrawn. However, upon further serach and consideration a new ground of rejection is entered in view of McMillen et al. (US 2015/0064445).
The Double Patenting rejections are maintained as Applicant did not present substantive arguments traversing those rejections.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-8, 10, 15, 20-22 and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-31 of copending Application No. 15/685,241 (reference application). Although the claims at issue are not the system described in claims 18-30 encompasses the activating rinse of instant claims 1-10 and 20-22, and the treated substrate of claim 31 corresponds to instant claims 15 and 26. The claims of ‘241 do not expressly require a dispersant or sulfate salt but ¶ 101-102 of the specification filed with ‘241 include dispersants in an activating rinse as well as divalent metal sulfate salts.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-5, 7-8, 10, 15, 20-22 and 26 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 8 of copending Application No. 15/675,821 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the system described in claims 1-3 encompass the activating rinse of instant claims, and the treated substrate of claim 8 corresponds to instant claims 15 and 26. The claims of ‘821 do not expressly require a dispersant or sulfate salt but ¶ 28-31 of the specification filed with ‘821 include dispersants in an activating rinse as well as divalent metal sulfate salts.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-5, 7-8 and 10-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 15/137,014 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the system, method .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-4, 7-8 and 10-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,255,332 in view of Bannai et al. (US 6,723,178) and Inbe et al. (US 2007/0240604). Regarding instant claim 1, claim 1 of Patent ‘332 discloses an activating rinse comprising a component of copolymers which reads upon the claimed nonionic polymeric dispersant. Patent ‘332 also discloses that the inventive activating rinse is titanium free (¶ 41). Claim 1 of ‘332 also discloses a component comprising phosphate particles of divalent or trivalent metals having an average size of not greater than 10 microns. Patent ‘332 does not recite the D90 is also less than 10 microns. Bannai teaches an aqueous surface conditioning solution (corresponding to the claimed activating rinse) containing a divalent or trivalent metal phosphate powder in addition to other components (col. 2, lines 18-34). The phosphate powders are no greater than 5 microns (col. 2, line 34), which means the D90 must also be less than 5 microns. It would have been obvious at the effective time of filing for one of ordinary skill in the art to modify the phosphate particles of ‘332 to have a size distribution as taught by Bannai because Bannai discloses that phosphate particles which are larger than 5 microns cannot be stably .
Patent ‘332 in view of Bannai does not teach the phosphate particles have a non-sphere aspect ratio. Inbe teaches pulverization of phosphate material in order to obtain phosphate particles of the desired size (¶ 102), which one of ordinary skill in the art would interpret to mean that pulverization continues until the phosphate is of the necessary size, i.e., a complete pulverization. The desired D90 of the phosphate particles in Inbe is less than 1 micron, which results in a high quality conversion coating film (¶ 35). One of ordinary skill in the art would expect pulverized particles to have a non-spherical shape, which is supported by Applicant’s specification (Spec. ¶ 14), absent objective evidence to the contrary. See MPEP 2112. It would have been obvious at the effective filing date for the claimed invention for one of ordinary skill in the art to apply the technique disclosed in Inbe to obtain phosphate particles of sufficiently small size in order to improve the quality of the resulting conversion coating, as taught in Inbe (¶ 35). Neither Bannai nor Inbe teach including titanium phosphate particles in their respective solutions, and ‘332 discloses that the activating rinse is titanium free (col. 4, lines 58-60).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7-8 and 10-30 are rejected under 35 U.S.C. 103 as being unpatentable over McMillen et al. (US 2015/0064445) in view of Bannai et al. (US 6,723,178) and Inbe et al. (US 2007/0240604)
Regarding claims 1, 7 and 31, McMillen teaches an activating rinse for treating a substrate (¶ 1). The rinse comprises phosphate particles of divalent or trivalent metals having an average particle size less than 10 microns (¶ 6). The rinse also contains polymer comprising ethylene oxide, styrene and a second monomer (¶ 8-9), the second monomer being a monoacid or diacid, or an acid anhydride of a monoacid or diacid (¶ 35). This polymer corresponds to the claimed non-ionic polymeric dispersant since the composition is similar and it is presumed to have similar properties.
McMillen does not expressly teach the D90 of the phosphate particles is also less than 10 microns, although given that the average size is less than 10 microns, one would expect the range of possible D90 of the phosphate particles in McMillen to overlap with the claimed range. Bannai teaches an aqueous surface conditioning solution (corresponding to the claimed activating rinse) containing a divalent or trivalent metal phosphate powder in addition to other components (col. 2, lines 18-34). The phosphate powders are no greater than 5 microns (col. 2, line 34), which means the D90 must also be less than 5 microns. It would have been obvious at the effective time of filing for one of ordinary skill in the art to modify the phosphate particles of McMillen to have a size distribution as taught by Bannai because Bannai discloses that phosphate particles which are larger than 5 microns cannot be stably maintained in an aqueous bath (col. 3, lines 44-50). Bannai also teaches the presence of divalent metal sulfate salts in the activating rinse (col. 5, lines 27-39).
McMillen in view of Bannai does not teach the phosphate particles have a non-sphere aspect ratio. Inbe teaches pulverization of phosphate material in order to obtain phosphate particles of the desired size (¶ 102), which one of ordinary skill in the art 90 of the phosphate particles in Inbe is less than 1 micron, which results in a high quality conversion coating film (¶ 35). One of ordinary skill in the art would expect pulverized particles to have a non-spherical shape, which is supported by Applicant’s specification (Spec. ¶ 14), absent objective evidence to the contrary. See MPEP 2112. It would have been obvious at the effective filing date for the claimed invention for one of ordinary skill in the art to apply the technique disclosed in Inbe to obtain phosphate particles of sufficiently small size in order to improve the quality of the resulting conversion coating, as taught in Inbe (¶ 35). Neither Bannai nor Inbe teach including titanium phosphate particles in their respective solutions, and McMillen discloses that the activating rinse is titanium free (¶ 41).
Regarding claim 2, any mode of measuring the particle sizes will necessarily arrive at the particle size taught by Modified McMillen, absent objective evidence to the contrary. See MPEP 2112.
Regarding claim 4, McMillen teaches that ionic surfactants are optional (39) and therefore are not necessarily present. While Inbe further teaches inclusion of an amine that appears to be an ionic dispersant (¶ 102), Inbe discloses the amine is present in the surface conditioning solution at a concentration of 1 to 10,000 ppm (¶ 48), or 0.0001% to 1%. The specification defines “substantially free” to mean less than 1% (Spec., ¶ 28). The prior art combination therefore teaches the same range as the claimed limitation.
Regarding claim 8, Inbe teaches that the D90 of bivalent or trivalent metal phosphate particles in such compositions is preferably 0.3 microns or less (¶ 35).
Regarding claim 10, the claim is directed to an activating rinse (in the singular), and a “multi-component system” appears to refer to pre-rinses that are combined to arrive at an activating rinse (see Spec. at ¶ 32). Thus, a “multi-component system” is interpreted to be a rinse which has been combined from more than two pre-rinses. This limitation is considered a product by process limitation since the specification defines a multi-component system to be a rinse where the components are stored separately and mixed as opposed to a single component system where the rinse is pre-mixed and stored. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. A rinse that is pre-mixed and stored is the same as a rinse that has component pre-rinses stored separately and are mixed later. Accordingly, the aqueous composition of the prior art combination renders the claim obvious. See MPEP 2113.
Regarding claims 11-12, McMillen teaches a method of contacting the activating rinse with a metal substrate (¶ 10), and that after the substrate has been contacted with an activating rinse, it is further subjected to a phosphate pretreatment (¶ 44). Bannai also teaches a method of contacting the aqueous composition with a metal substrate (col. 2, lines 18-30). After this contact, Bannai teaches contacting the metal substrate 
Regarding claims 13 and 27-28, Bannai teaches the phosphate conversion treatment bath has a preferable temperature of 30 to 60°C (col. 6, lines 29-35), which lies within or overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 14, the lower limit of the range taught by Bannai (30°C, see discussion of claim 13 above) is sufficiently close to the claimed temperature that one of ordinary skill in the art would consider the claimed range obvious over the range taught by Bannai, considering that Bannai does not disclose detrimental reasons for having a bath temperature below 30°C and includes examples where the temperature is 20°C (see Table 3, Ex. 5, Table 8, Ex. 15 and Table 13, Ex. 25). See MPEP 2144.05 I. 
Regarding claim 15, McMillen teaches the method of treating the substrate and therefore also teaches the treated substrate (¶ 44). Bannai also teaches the method of treating a substrate and therefore also teaches the treated substrate (col. 3, lines 1-18). 
Regarding claim 16, the object of McMillen and Bannai is to create a phosphate coating (see McMillen at ¶ 18, Bannai at col. 5, lines 40-56).
Regarding claim 17-18, since the treatment method of the prior art combination is substantially similar to the claimed treatment method, one of ordinary skill in the art would expect that the resulting phosphate crystals in the coating of the prior art combination are substantially similar in size to those claimed, absent objective evidence to the contrary. See MPEP 2112.
Regarding claim 19, McMillen teaches the substrate may be hot dip galvanized steel (¶ 20). One of the substrates treated in Bannai is a hot-dip galvanized steel (col. 6, lines 48-56).
Regarding claims 20, 22 and 32, McMillen teaches an activating rinse for treating a substrate (¶ 1). The rinse comprises phosphate particles of divalent or trivalent metals having an average particle size less than 10 microns (¶ 6). The rinse also contains polymer comprising ethylene oxide, styrene and a second monomer (¶ 8-9), the second monomer being a monoacid or diacid, or an acid anhydride of a monoacid or diacid (¶ 35). This polymer corresponds to the claimed non-ionic polymeric dispersant since the composition is similar and it is presumed to have similar properties.
McMillen does not expressly teach the D90 of the phosphate particles is also less than 1 micron. Bannai teaches an aqueous solution (corresponding to the claimed activating rinse) containing a divalent or trivalent metal phosphate powder in addition to other components (col. 2, lines 18-34). The phosphate powders are no greater than 5 microns (col. 2, line 34), which means the D90 must also be less than 5 microns. Bannai teaches a number of examples where the phosphate particle size is less than 1 micron (see Table 1), but does not expressly teach a D90 of the particles is less than 1 micron. Inbe teaches compositions for conditioning surfaces for phosphate conversion (abstract). Inbe further teaches that the D90 of bivalent or trivalent metal phosphate particles in such compositions is preferably 0.3 microns or less (¶ 35). Inbe also teaches pulverization of phosphate material in order to obtain phosphate particles of the desired size (¶ 102), which one of ordinary skill in the art would interpret to mean that pulverization continues until the phosphate is of the necessary size, i.e., a complete 90 of the phosphate particles is less than 1 micron, as taught by Inbe, because doing so results in obtaining a high quality conversion coating film (¶ 35). Bannai also teaches the presence of divalent metal sulfate salts in the activating rinse (col. 5, lines 27-39). 
Regarding claim 21, any mode of measuring the particle sizes will necessarily arrive at the particle size of Modified McMillen, absent objective evidence to the contrary. See MPEP 2112.
Regarding claims 23-24, McMillen teaches a method of contacting the activating rinse with a metal substrate (¶ 10), and that after the substrate has been contacted with an activating rinse, it is further subjected to a phosphate pretreatment (¶ 44). Bannai also teaches a method of contacting the aqueous composition with a metal substrate (col. 2, lines 18-30). After this contact, Bannai teaches contacting the metal substrate with a phosphate conversion treatment bath containing zinc and phosphate ions (col. 3, lines 1-18).
Regarding claims 25 and 29-30, Bannai teaches the phosphate conversion treatment bath has a preferable temperature of 30 to 60°C (col. 6, lines 29-35), which lies within or overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I. the lower limit of the range taught by Bannai (30°C, see discussion of claim 13 above) is sufficiently close to the claimed temperature that one of ordinary skill in the art would consider the claimed range obvious over the range taught by Bannai, considering that Bannai does not disclose detrimental reasons for having a 
Regarding claim 26, McMillen teaches the method of treating the substrate and therefore also teaches the treated substrate (¶ 44). Bannai also teaches the method of treating a substrate and therefore also teaches the treated substrate (col. 3, lines 1-18). 

Claims 1-5, 7-8 and 10-30 are rejected under 35 U.S.C. 103 as being unpatentable over McMillen et al. (US 2015/0064445) in view of Bannai et al. (US 6,723,178), Inbe et al. (US 2007/0240604) and Toshio et al. (US 2008/0041498).
Regarding claims 1, 7 and 31, McMillen teaches an activating rinse for treating a substrate (¶ 1). The rinse comprises phosphate particles of divalent or trivalent metals having an average particle size less than 10 microns (¶ 6). The rinse also contains polymer comprising ethylene oxide, styrene and a second monomer (¶ 8-9), the second monomer being a monoacid or diacid, or an acid anhydride of a monoacid or diacid (¶ 35). This polymer corresponds to the claimed non-ionic polymeric dispersant since the composition is similar and it is presumed to have similar properties.
McMillen does not expressly teach the D90 of the phosphate particles is also less than 10 microns, although given that the average size is less than 10 microns, one would expect the range of possible D90 of the phosphate particles in McMillen to overlap with the claimed range. Bannai teaches an aqueous surface conditioning solution (corresponding to the claimed activating rinse) containing a divalent or trivalent metal phosphate powder in addition to other components (col. 2, lines 18-34). The phosphate powders are no greater than 5 microns (col. 2, line 34), which means the D90 
McMillen in view of Bannai does not teach the phosphate particles have a non-sphere aspect ratio. Inbe teaches pulverization of phosphate material in order to obtain phosphate particles of the desired size (¶ 102), which one of ordinary skill in the art would interpret to mean that pulverization continues until the phosphate is of the necessary size, i.e., a complete pulverization. The desired D90 of the phosphate particles in Inbe is less than 1 micron, which results in a high quality conversion coating film (¶ 35). One of ordinary skill in the art would expect pulverized particles to have a non-spherical shape, which is supported by Applicant’s specification (Spec. ¶ 14), absent objective evidence to the contrary. See MPEP 2112. It would have been obvious at the effective filing date for the claimed invention for one of ordinary skill in the art to apply the technique disclosed in Inbe to obtain phosphate particles of sufficiently small size in order to improve the quality of the resulting conversion coating, as taught in Inbe (¶ 35). Neither Bannai nor Inbe teach including titanium phosphate particles in their respective solutions, and McMillen discloses that the activating rinse is titanium free (41).
Modified McMillen teaches the presence of metal sulfate salts in the activating rinse is optional (Bannai, col. 5, lines 27-39), but does not expressly teach these are divalent and/or trivalent metal sulfate salts. Toshio teaches adding metal ions to a 
Regarding claim 2, any mode of measuring the particle sizes will necessarily arrive at the particle size taught by Modified McMillen, absent objective evidence to the contrary. See MPEP 2112.
Regarding claim 4, McMillen teaches that ionic surfactants are optional (39) and therefore are not necessarily present. While Inbe further teaches inclusion of an amine that appears to be an ionic dispersant (¶ 102), Inbe discloses the amine is present in the surface conditioning solution at a concentration of 1 to 10,000 ppm (¶ 48), or 0.0001% to 1%. The specification defines “substantially free” to mean less than 1% (Spec., ¶ 28). The prior art combination therefore teaches the same range as the claimed limitation.
Regarding claim 5, Toshio teaches the metal ions are present in the surface conditioning liquid in an amount of 0.1 to 1000 ppm (¶ 109). A corresponding sulfate concentration for iron sulfate, cobalt sulfate and nickel sulfate are 0.17-1714 ppm, 0.16-1627 ppm, and 0.16-1635 ppm, respectively. These ranges overlap with the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 8, Inbe teaches that the D90 of bivalent or trivalent metal phosphate particles in such compositions is preferably 0.3 microns or less (¶ 35).
Regarding claim 10, the claim is directed to an activating rinse (in the singular), and a “multi-component system” appears to refer to pre-rinses that are combined to arrive at an activating rinse (see Spec. at ¶ 32). Thus, a “multi-component system” is interpreted to be a rinse which has been combined from more than two pre-rinses. This limitation is considered a product by process limitation since the specification defines a multi-component system to be a rinse where the components are stored separately and mixed as opposed to a single component system where the rinse is pre-mixed and stored. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. A rinse that is pre-mixed and stored is the same as a rinse that has component pre-rinses stored separately and are mixed later. Accordingly, the aqueous composition of the prior art combination renders the claim obvious. See MPEP 2113.
Regarding claims 11-12, McMillen teaches a method of contacting the activating rinse with a metal substrate (¶ 10), and that after the substrate has been contacted with an activating rinse, it is further subjected to a phosphate pretreatment (¶ 44). Bannai also teaches a method of contacting the aqueous composition with a metal substrate (col. 2, lines 18-30). After this contact, Bannai teaches contacting the metal substrate 
Regarding claims 13 and 27-28, Bannai teaches the phosphate conversion treatment bath has a preferable temperature of 30 to 60°C (col. 6, lines 29-35), which lies within or overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 14, the lower limit of the range taught by Bannai (30°C, see discussion of claim 13 above) is sufficiently close to the claimed temperature that one of ordinary skill in the art would consider the claimed range obvious over the range taught by Bannai, considering that Bannai does not disclose detrimental reasons for having a bath temperature below 30°C and includes examples where the temperature is 20°C (see Table 3, Ex. 5, Table 8, Ex. 15 and Table 13, Ex. 25). See MPEP 2144.05 I. 
Regarding claim 15, McMillen teaches the method of treating the substrate and therefore also teaches the treated substrate (¶ 44). Bannai also teaches the method of treating a substrate and therefore also teaches the treated substrate (col. 3, lines 1-18). 
Regarding claim 16, the object of McMillen and Bannai is to create a phosphate coating (see McMillen at ¶ 18, Bannai at col. 5, lines 40-56).
Regarding claim 17-18, since the treatment method of the prior art combination is substantially similar to the claimed treatment method, one of ordinary skill in the art would expect that the resulting phosphate crystals in the coating of the prior art combination are substantially similar in size to those claimed, absent objective evidence to the contrary. See MPEP 2112.
Regarding claim 19, McMillen teaches the substrate may be hot dip galvanized steel (¶ 20). One of the substrates treated in Bannai is a hot-dip galvanized steel (col. 6, lines 48-56).
Regarding claims 20, 22 and 32, McMillen teaches an activating rinse for treating a substrate (¶ 1). The rinse comprises phosphate particles of divalent or trivalent metals having an average particle size less than 10 microns (¶ 6). The rinse also contains polymer comprising ethylene oxide, styrene and a second monomer (¶ 8-9), the second monomer being a monoacid or diacid, or an acid anhydride of a monoacid or diacid (¶ 35). This polymer corresponds to the claimed non-ionic polymeric dispersant since the composition is similar and it is presumed to have similar properties.
McMillen does not expressly teach the D90 of the phosphate particles is also less than 1 micron. Bannai teaches an aqueous solution (corresponding to the claimed activating rinse) containing a divalent or trivalent metal phosphate powder in addition to other components (col. 2, lines 18-34). The phosphate powders are no greater than 5 microns (col. 2, line 34), which means the D90 must also be less than 5 microns. Bannai teaches a number of examples where the phosphate particle size is less than 1 micron (see Table 1), but does not expressly teach a D90 of the particles is less than 1 micron. Inbe teaches compositions for conditioning surfaces for phosphate conversion (abstract). Inbe further teaches that the D90 of bivalent or trivalent metal phosphate particles in such compositions is preferably 0.3 microns or less (¶ 35). Inbe also teaches pulverization of phosphate material in order to obtain phosphate particles of the desired size (¶ 102), which one of ordinary skill in the art would interpret to mean that pulverization continues until the phosphate is of the necessary size, i.e., a complete 90 of the phosphate particles is less than 1 micron, as taught by Inbe, because doing so results in obtaining a high quality conversion coating film (¶ 35). 
Modified McMillen teaches the presence of metal sulfate salts in the activating rinse is optional (Bannai, col. 5, lines 27-39), but does not expressly teach these are divalent and/or trivalent metal sulfate salts. Toshio teaches adding metal ions to a surface conditioning composition containing metal phosphate particles (¶¶ 12, 101). Toshio adds metal ions such as Fe, Co and Ni (¶ 101). The metal ions are present as, for example, iron (III) sulfate, iron (II) sulfate, cobalt sulfate or nickel sulfate (¶¶ 103, 105, 106). Therefore, it would have been obvious at the effective filing date for the claimed invention for one of ordinary skill in the art to add metal sulfates such as those taught by Toshio to the surface conditioning composition of Modified McMillen because Toshio teaches that these metal ions eliminate segregation products on the substrate surface (¶ 101).
Regarding claim 21, any mode of measuring the particle sizes will necessarily arrive at the particle size of Modified McMillen, absent objective evidence to the contrary. See MPEP 2112.
Regarding claims 23-24, McMillen teaches a method of contacting the activating rinse with a metal substrate (¶ 10), and that after the substrate has been contacted with an activating rinse, it is further subjected to a phosphate pretreatment (¶ 44). Bannai also teaches a method of contacting the aqueous composition with a metal substrate (col. 2, lines 18-30). After this contact, Bannai teaches contacting the metal substrate 
Regarding claims 25 and 29-30, Bannai teaches the phosphate conversion treatment bath has a preferable temperature of 30 to 60°C (col. 6, lines 29-35), which lies within or overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I. the lower limit of the range taught by Bannai (30°C, see discussion of claim 13 above) is sufficiently close to the claimed temperature that one of ordinary skill in the art would consider the claimed range obvious over the range taught by Bannai, considering that Bannai does not disclose detrimental reasons for having a bath temperature below 30°C and includes examples where the temperature is 20°C (see Table 3, Ex. 5, Table 8, Ex. 15 and Table 13, Ex. 25). See MPEP 2144.05 I.
Regarding claim 26, McMillen teaches the method of treating the substrate and therefore also teaches the treated substrate (¶ 44). Bannai also teaches the method of treating a substrate and therefore also teaches the treated substrate (col. 3, lines 1-18). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705.  The examiner can normally be reached on M-F 12PM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOBEI WANG/Primary Examiner, Art Unit 1784